Exhibit 99.1 Friday, February 6, 2015 HomeTown Bankshares Corporation Reports Record Performance Earnings up 2 5 % over 201 3 ● Continued Strong Operating Performance o Net Income of $1.0 million for fourth quarter 2014, up 27% over $790,000 in 2013 o EPS of $0.18 for fourth quarter of 2014, up 29% over $.14 per share for fourth quarter of 2013 (fully diluted) o YTD Earnings of $3.42 million, up 25% from $2.73 million in 2013 o Fourth quarter revenue of $4.8 million, up $350,000 or 8% over 2013 o YTD revenue of $18.7 million, up $1.2 million or 7% increase over 2013 o Noninterest Income for fourth quarter 2014 up 53% over prior year o YTD Noninterest Income for 2014 up 31% over prior year 2013 ● Strong Loan and Deposit Growth o Total Loans of $332 Million at December 31, 2014 ■ Up $34 million or 11% for the 2014 fiscal year over 2013 o Total Deposits of $363 Million at December 31, 2014 ■ Up $23 million or 7% for the 2014 fiscal year over 2013 ● Non-Interest Bearing Checking Deposits up 11% ● Interest Bearing Checking Deposits up 25% ● Credit Quality Remains Strong o YTD net charge-offs of $389,000 remained low at .12% of average total loans and .07% of average total loans for 2013 o Non-performing assets were 1.92% of total assets at December 31, 2014 vs. 2.27% in 2013 o Nonaccrual loans remained low at .38% of total loans at December 31, 2014 and .33% of total loans at December 31, 2013 o Past due accruing loans remained at historically low levels of 0.15% of total loans at December 31, 2014 and 0.21% at December 31, 2013 ● Well- Capitalized with Solid Capital Ratios o Total Risk-Based Capital amounted to 13.1% at December 31, 2014 o Tier 1 Risk-Based Capital amounted to 12.2% at December 31, 2014 o Tier 1 Leverage Ratio amounted to 10.1% at December 31, 2014 o Return on Assets (ROA) of 0.82% for 2014 fiscal year vs. 0.71% for 2013 o Return on Equity (ROE) of 8.20% for 2014 fiscal year vs. 6.68% for 2013 o Efficiency Ratio of 69.04% for the 2014 fiscal year vs. 67.72% for 2013 1 | Page News Release FOR IMMEDIATE RELEASE For more information contact: Susan K. Still, President and CEO, (540) 278-1705 Charles W. Maness, Jr., Executive Vice President & CFO, (540) 278-1702 HomeTown Bankshares Corporation Reports Record Operating Performance for 2014 Roanoke, VA (February 6, 2015) – HomeTown Bankshares Corporation, the parent company of HomeTown Bank, generated earnings of $1.0 million for the fourth quarter ended December 31, 2014. This contributed to a 25% increase in earnings for the 2014 fiscal year over 2013. A net profit of $1.0 million or $0.18 per diluted common share was realized for the fourth quarter of 2014, up 27% from the net profit of $790,000 or $0.14 per diluted common share for the fourth quarter of 2013. Net income for 2014 fiscal year also remained strong, increasing 25% to $3.42 million or $0.62 per diluted common share vs. $2.73 million and $0.48, respectively, during the 2013 fiscal year. Non-interest income increased 53% to $546,000 in the fourth quarter of 2014 and amounted to $1.89 million for the 2014 fiscal year. This compares to $356,000 and $1.44 million, respectively, during 2013. The primary growth in non-interest income during 2014 was from revenues generated from a significant increase in core checking account deposits as well as increases in brokerage income and a resurgence in mortgage lending. “We are extremely pleased with our strong growth and record operating performance during 2014,” stated Susan Still, President and CEO. “Excellent growth in both our loan and core deposit portfolios, coupled with a strong interest margin and a significant increase in non-interest income, were the major contributors to the record earnings in 2014,” she continued. “The performance of our new branch in the New River Valley that opened at the end of 2013 was particularly strong, while our new branch in Salem that opened in July, 2014 also exceeded expectations,” she continued. Balance Sheet Total loan growth for 2014 was $34 million or 11% and was the major contributor to the $26 million increase in total assets to $428 million at December 31, 2014. Growth in total deposits was also strong with a 7% overall increase to $363 million at December 31, 2014. Core deposit growth remained particularly strong during 2014 with a 11% increase in non-interest bearing checking deposits and a 25% increase in interest bearing checking deposits. 2 | Page Tier One Capital increased 6.6% during 2014, and the capital ratios remained well above regulatory standards for well-capitalized banks during 2014. Asset Quality Loan quality improved and remained strong during 2014 with nonperforming assets, excluding performing, restructured loans, of 1.92% of total loans at December 31, 2014 vs. 2.27% at December 31, 2013. Net charge-offs remained at historically low levels at 0.12% of average total loans during 2014 and 0.07% in net charge-offs during 2013. Past due and nonaccrual loans also remained at historically low levels. Past due accruing loans were 0.15% of total loans with nonaccrual loans of 0.38% of total loans at December 31, 2014. This compares to 0.21% and 0.33%, respectively, at December 31, 2013. The Company’s Allowance for Loan Losses dropped to $3.3 million and 1.00% of Total Loans at December 31, 2014 vs. $3.72 million and 1.25% of Total Loans at December 31, 2013. “Maintaining strong loan quality continues to be a major focus of our Company,” stated Still. “We will also continue to prudently reduce the level of foreclosed property as the economy continues to improve in 2015 and beyond,” she said. HomeTown Bank offers a full range of banking services to small and medium-size businesses, real estate investors and developers, private investors, professionals and individuals. The Bank serves the Roanoke and New River Valleys and Smith Mountain Lake through six full-service branches and seven ATM’s. A high level of responsive and professional service coupled with local decision-making is the hallmark of its banking strategy. * * * Forward-Looking Statements: Certain statements in this press release may be “forward-looking statements.” Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties. Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual results will not differ materially from any future results implied by the forward-looking statements. Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology. The Company does not update any forward-looking statements that it may make. (See Attached Financial Statements for quarter and fiscal year ending December 31 , 2014) 3 | Page HomeTown Bankshares Corporation Consolidated Condensed Balance Sheets December 31, 2014, and December 31, 2013 December 31, December 31 In Thousands (Unaudited) Assets Cash and due from banks $ 13,795 $ 19,537 Federal funds sold 649 738 Securities available for sale, at fair value 54,603 57,922 Restricted equity securities, at cost 2,476 2,564 Loans held for sale - Total loans 297,933 Allowance for loan losses ) ) Net loans 328,347 294,212 Property and equipment, net 14,900 12,155 Other real estate owned 6,986 8,143 Other assets 7,166 Total assets $ 428,209 $ 402,437 Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing $ 51,226 $ 46,232 Interest-bearing 311,369 293,538 Total deposits 362,595 339,770 Short term borrowings 422 258 Federal Home Loan Bank borrowings 20,000 22,000 Other liabilities 871 Total liabilities 362,899 Stockholders’ Equity: Preferred stock 13,293 13,293 Common stock 16,438 16,351 Surplus 15,310 15,339 Retained deficit ) ) Accumulated other comprehensive income (loss) 455 ) Total stockholders’ equity 39,538 Total liabilities and stockholders’ equity $ 428,209 $ 402,437 4 | Page HomeTown Bankshares Corporation Consolidated Condensed Statements of Income For the Three Months and Twelve Months Ended December 31, 2014 and 2013 For the Three Months For the Twelve Months Ended December 31, Ended December 31, In Thousands, Except Share and Per Share Data (Unaudited) (Unaudited) (Unaudited) Interest income: Loans and fees on loans $ 3,916 $ 3,716 $ 15,230 $ 14,403 Taxable investment securities 230 298 1,000 1,277 Nontaxable investment securities 85 206 Other interest income 44 38 168 Total interest income 4,297 16,798 16,030 Interest expense: Deposits 438 443 1,746 Other borrowed funds 86 96 372 377 Total interest expense 524 2,118 2,222 Net interest income 3,773 14,680 13,808 Provision for loan losses ) - - 125 Net interest income after provision for loan losses 3,975 14,680 13,683 Noninterest income: Service charges on deposit accounts 126 87 452 314 ATM and interchange income 127 82 443 327 Mortgage loan brokerage fees 82 57 231 282 Gains on sales of investment securities 20 36 128 152 Other income 191 94 632 369 Total noninterest income 546 356 1,886 1,444 Noninterest expense: Salaries and employee benefits 1,499 1,170 5,802 5,242 Occupancy and equipment expense 407 345 1,535 1,317 Advertising and marketing expense 167 93 598 457 Professional fees 149 110 581 495 (Gains), losses on sales, writedowns of other real estate owned, net (5 ) ) 582 Other real estate owned expense 51 58 250 Other expense 750 775 2,834 2,715 Total noninterest expense 3,018 2,782 11,564 11,058 Net income before income taxes 1,503 1,172 5,002 4,069 Income tax expense 382 1,587 1,340 Net income 1,002 790 3,415 2,729 Effective dividends on preferred stock 210 207 840 846 Accretion of discount on preferred stock - - - 142 Net income available to common stockholders $ 1,741 Basic earnings per common share $ 0.24 $ $ 0.78 $ 0.53 Diluted earnings per common share $ $ $ 0.62 $ 0.48 Weighted average common shares outstanding 3,287,567 3,270,299 3,269,063 Diluted average common shares outstanding 5,527,567 5,510,299 5,524,870 4,416,679 5 | Page HomeTown Bankshares Corporation Financial Highlights Three Three Twelve Twelve Months Months Months Months Ended Ended Ended Ended Dec 31 Dec 31 Dec 31 Dec 31 ( ( Unaudited)) (Unaudited) (Unaudited) PER SHARE INFORMATION Book value $ 9.10 $ 8.03 $ $ 8.03 Earnings per share, basic $ 0.24 $ 0.18 $ $ Earnings per share, diluted $ 0.18 $ $ 0.62 $ PROFITABILITY Return on average assets % Return on average shareholders' equity % Net interest margin % Efficiency % BALANCE SHEET RATIOS Total loans to deposits % Securities to total assets % Tier 1 leverage ratio % ASSET QUALITY Nonperforming assets to total assets % Nonperforming assets, including restructured loans, to total assets % Net (recoveries) charge-offs to average loans (annualized) )% )% % % Composition of risk assets: (in thousands) Nonperforming assets: Nonaccrual loans $ 1,254 $ 989 $ 1,254 $ 989 Other real estate owned 6,986 8,143 6,986 8,143 Total nonperforming assets, excluding performing restructured loans $ 8,240 $ 9,132 $ 8,240 $ Restructured loans, performing in accordance with their modified terms 6,052 6,278 6,052 6,278 Total nonperforming assets, including performing restructured loans $ 14,292 $ 15,410 $ 14,292 $ 15,410 Allowance for loan losses: (in thousands) Beginning balance $ $ $ 3,721 $ 3,790 Provision for loan losses ) - - 125 Charge-offs ) Recoveries 30 48 75 381 Ending balance $ 3,332 $ 3,721 $ 3,332 $ 3,721 6 | Page
